
	
		II
		112th CONGRESS
		1st Session
		S. 1441
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mr. Inouye (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide assistance for workforce investment activities
		  to unique populations in Alaska and Hawaii.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Workforce Investment for Unique
			 Populations in Hawaii and Alaska Act of 2011.
		2.Assistance to
			 unique populations in Alaska and Hawaii
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Labor is authorized to provide assistance to the Cook Inlet Tribal Council,
			 Incorporated, and the University of Hawaii Maui College, for the unique
			 populations who reside in Alaska or Hawaii, respectively, to improve job
			 training and other workforce investment activities (as defined in section 101
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.)).
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for each of fiscal year
			 2012 and each subsequent fiscal year.
			
